Citation Nr: 1638568	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.

2.  Entitlement to an earlier effective date for service connection for GERD prior to November 24, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for psychiatric disorders encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for an acquired psychiatric disability to include PTSD and an earlier effective date for GERD.

No Supplemental Statement of Case Prepared for Veteran & 
No Examination Provided

First, the Board notes that the Veteran's last Statement of the Case was dispatched in May 30, 2012.  Over the course of the last four years considerable evidence has been submitted to the AOJ; however, no Supplemental Statement of the Case was prepared prior to the  March 2015 Certification of the appeal to the Board.  See 38 C.F.R. § 19.37(a) (2015).

Second, the Board notes that an examination was not provided to the Veteran on the issue of his contention that his acquired psychiatric disability is related to service.  The Board finds that this was an error and such an examination is warranted by the evidence.  38 U.S.C. § 5103A (West 2014).

The Court has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has been diagnosed with Bipolar Disorder NOS in April 27, 2009 VA treatment note, a history of anxiety disorder in a May 23, 2002 VA treatment note, a Psychological evaluation from December 5, 2002 contracted by the Social Security Administration diagnosed the Veteran with a depressive disorder, and in October 1, 1998 the Veteran underwent a psychological evaluation and was found to have depressive disorder and noted an earlier report from October 1997 wherein another clinician had reported that the Veteran had affective disorder with paranoid features and schizoaffective disorder.  The Board finds that this is competent evidence of a current disability. 

Turning to the Veteran's active duty service, upon review of the Veteran's Service Treatment Records (STRs), the Board notes that the remark "SAD" was made two times in his records in February 25, 1985.  The Board notes that "SAD" could refer to Seasonal Affective Disorder.  The Board finds that this is sufficient evidence of indicia of a possible psychiatric disability in service.  

Insofar as there is a connection between the Veteran's service and his current disability, the Board notes that the Veteran also offered a statement in July 6, 2009 and in October 10, 2009 wherein he contends that his psychiatric issues began while in service after the death of his infant son and have persisted from this time.  Considering this evidence in the totality, the Board finds that an examination is warranted to address the Veteran contention and light of the above evidence. 

Statement of Case: 
Earlier Effective Date for Service Connection for GERD

In an April 2012 rating decision the Veteran was granted service connection for GERD from November 24, 2009.  The Veteran submitted a timely Notice of Disagreement (NOD) in July 2012 requesting an effective date of 1984.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any acquired psychiatric disabilities, to include PTSD, and their etiology(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any acquired psychiatrics disabilities to include PTSD present.  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any acquired psychiatric disability identified, to include PTSD, was incurred or aggravated by his active duty.
In providing an opinion the VA examiner is asked to take a detailed account from the Veteran as to the onset of his psychiatric disability and any continuity of symptoms since that time.  

Additionally, the examiner should comment on the Veteran's recorded diagnoses of: 

(i) The Bipolar Disorder NOS diagnosis in an April 27, 2009 VA treatment note, 

(ii) The impression of a history of anxiety disorder in a May 23, 2002 VA treatment note, 

(iii) A Psychological evaluation from December 5, 2002 contracted by the Social Security Administration which diagnosed the Veteran with a depressive disorder.

(iv) An October 1, 1998 psychological evaluation providing a diagnosis of depressive disorder, which also noted an earlier report from October 1997 wherein another clinician had reported that the Veteran had affective disorder with paranoid features and schizoaffective disorder.  

(v). The notation of "SAD" made two times in the Veteran's STRs from February 25, 1985.  The Board notes that "SAD" could refer to Seasonal Affective Disorder.  

(vi). The Veteran statements in July 6, 2009 and in October 10, 2009 wherein he contends that his psychiatric issues began while in service after the death of his infant son and have persisted from this time.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

3.  Provide the Veteran with a Statement of the Case (SOC) on the issue of entitlement to an earlier effective date for service connection for GERD prior to November 24, 2009.  If, and only if, the Veteran perfects an appeal as to these issues should the claims be sent to the Board.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to an acquired psychiatric disability, include posttraumatic stress disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


